Per Cwriam.

The only question is, whether the evidence offered was competent evidence for the jury. The objection was, that it was secondary, and implied the existence of better evidence not produced. But we think it was not in its nature secondary. It was all competent evidence, to be weighed and considered by the jury. Having proved that the defendant had given the plaintiff general orders to furnish wood and coal when applied for by himself or his servants, the evidence offered was of the intermediate agents, through whom the articles were supplied. And this evidence was not in its na turc secondary, that is, evidence admissible only to supply the place of other evidence better in its nature, but which must first be shown not to be within the reach of the party.
The case cited by the defendant’s counsel, Williams v. East India Co. 3 East, 192, was very different. The nature of the plaintiff’s case required him to prove a negative, to wit, that no notice was given of the dangerous nature of the contents of a certain jar, containing an inflammable substance, laden on board the plaintiff’s ship by the defendants’ agent. The fact that no notice was given, could be known only to the officer, who laded the article on board, and the mate of the ship, who received it, but who was dead. The court ruled, that without calling the other person, who did know the fact and was living, the plaintiff could not call other persons, attached to the ship, to prove only that they had not received such notice.
As to the testimony to the books, the witnesses merely referred to their books as memoranda, to aid the>r recollection *191In all cases, where account bo.oks are kept, or schedules, or ■memoranda taken down, the testimony as to dates, numbers and sums, must mainly depend upon such memoranda for its accuracy.

Judgment on the verdict.